Coen, Justice.
Pour reasons are assigned why the verdict should be set aside in this case and a new trial granted.
1. That the information is insufficient to sustain a conviction.
2. That the court erred in denying the application for a continuance.
3. On account of certain abusive language alleged to have been used against the defendant by the attorneys for the State upon the trial.
4. That the evidence is insufficient to sustain the verdict.
It is contended by plaintiff in error that the information is insufficient because the word “ravish” is not used in describing the offense. The alleged defect being in the manner in which the offense is charged, the objection should have been made by a motion to quash in the court below. The attention of the district court was not called to it in any way, and the question is not properly before us for consideration. But the information is in the language of the statute, and is sufficient. Bishop says : “There are commonly employed in setting Out some crimes, certain technical words for which it is believed there are no substitutes ; ” and he mentions as one of them “ravish,” in the indictment for rape. He adds : “ So the doctrine is usually stated in the books ; but the reason for it in most cases is, that either the offense is now, or it was in its origin, statutory ; and the statutory term must be employed to identify it, such being the rule for all *79indictments on statutes. For example, murder as distinguished from manslaughter, is a statutory crime, and hence the necessity for the technical words just mentioned. Under modern statutes, in different language from the old common law and statutory definitions, the use of the same technical words is not always essential.” 1 Bish. Crim. Proc., Sec. 335 ; and he states, Vol. 2, Sec. 953, “ ‘Ravish ’ is indispensable in the common law indictment because it is in the statute of Westm. 2.” The words do not occur in the definition in our statutes, and therefore there is no necessity for its use in describing the offense.
It is further urged by plaintiff in error that the evidence is insufficient to sustain a conviction ; and it is contended that a conviction can not lawfully be had upon the unsupported testimony of the prosecuting witness. No such rule of law prevails in this State. Our Constitution provides that no person shall be convicted of treason unless on the testimony of two witnesses to the same overt act. In perjury, owing to the nature of the offense, the rule is that there must be more than the testimony of one witness as to the falsity of the oath, as otherwise it would simply be “oath against oath.” And in seduction, our' statute provides there shall be no conviction on the unsupported evidence of the female offended against. There is no such rule in cases of rape. Bishop says (2 Crim. Proc., 968), “The jury can even convict on the unsupported testimony of a strumpet; ’ ’ and he significantly adds, “The court, if dissatisfied with the verdict, an set it aside.”
But the jury are not to convict simply because the law permits them to, and there is no principle of law which presumes the unsupported statement of the woman to be true, and the statement of the man to be false. Such a rule would not only be unreasonable, but dangerous and wicked. And in practice, the number of cases where there is nothing to corroborate, or cast suspicion upon the testimony of. the woman is so small that it may be said they do not exist.
In this case, according to the testimony of the prosecu-*80trix, the defendant, whom she had known some five years, came to the house on the 9th of May", about sundown, her husband being away, and there being no one at home but herself and her three children, aged respectively six years, two years, and ten months. He spoke of his horse being tired, and she asked him to stay to supper, and told him to feed his horse. After supper she put the children to bed, and about nine o’clock she showed him to a bedroom, handed him a lamp, and. went out, locking the door of his room after her. Up to this time there had been nothing improper in his conduct. There was a log partition between her room and his. He asked her several times if she did not want the lamp, she replying that she did not. • He made an indecent proposal to her, offering to give her a cow if she would'comply. She says that she refused, and that they talked through, the partition for a long time, perhaps an hour. He asked for a drink of water, and she told him there was water by the kitchen door which he could get; though it is not explained by the evidence how he was to get out of his room, being locked in, or whether it was necessary for him to get out in order to obtain it. He finally asked for some matches, and she states that she went with them to his door intending to push them under to him, when he broke open the door, dragged her in, and in half an hour to an hour had intercourse with her three times by force. That she resisted with all her strength throughout the first connection. That she was a strong woman, but that her strength was not sufficient, and that at the other times she was too much exhausted to make much resistance. That the baby cried, and upon her promise to return he permitted her to go to it. That the defendant went to sleep, and she did not return. That she was not afraid of the defendant, but he overcame her by superior strength. That there were no bruises or marks upon her body, and that her clothing was not torn. The next morning she got breakfast, and they took their meal together, nothing unusual occurring. She went that day to a neighboring *81ranche, but did not tell the people whom she saw of the occurrence. Indeed, it does not appear by any direct evidence that she ever reported it to any one. But she states that her husband returned on the 19th or 20th, and the record discloses that he made affidavit to the information in this case on the 23d of the same month. The defendant states the facts in much the same way, but says that when she brought the matches, she opened the door and came into his room, and he had connection with her by her consent. Several witnesses testified that the reputation of the prosecutrix for chastity was bad, but the testimony is conflicting upon that point.
The evidence is not clear as to the situation of the rooms with reference to each other; and it is not easy to •determine whether in locking the door she simply excluded him from her own room, or whether her purpose was to imprison the defendant for the night. At all events she locked him into his room, and up to this time he had made no improper advances. To his repeated questions about the lamp she as often replied that she did not want it, perhaps suspecting that his motive was to induce her to come to his room. After making an indecent proposal, and after they had talked about it for perhaps an hour, he asked for the matches. She must have known that this request was a mere pretext for the same purpose to induce her to come to his room or to open the door ; and yet by her own testimony she brought them. Then she says he broke open the door, and dragged her in. Yet there is no evidence whatever to show that the door or the lock was broken or injured in any way. The husband of the prosecutrix was a witness in the case, and testified that he was familiar with the lock, having put it on. But he states only that at the time of the trial it was still on the •door.
She further states that having had intercourse with her by force three times, he permitted her to go to her room to quiet her baby, upon her promise to return. That in .the meantime he went to sleep, and she did not return. *82In all this there is no mark or indication of a struggle such as a strong and healthy -woman, determined to protect her honor, would make. We learn nothing of any breakage, or disarranging of chairs or other furniture. Her clothing is not torn, and there are no bruises upon her body., There has apparently been no noise to wake the children, but they are sleeping peacefully, except the little one, which is being gotten to sleep in a way, so far as the evidence indicates, not unusual in any quiet household. The scene is very different from the one which we may reasonably suppose would be created by an excited woman who had just had inflicted upon her the abominable outrage and humiliation involved in the crime charged in this, case. She meets with some of her neighbors the next day, but makes no complaint or any report of the occurrence of the night before. In the meantime the conduct of the defendant is not that of a man who has just committed a crime which ought to, and probably would, consign him to-the penitentiary for a long term of years; but his animal instincts satisfied, apparently in a way which he thinks involves him in no danger, he goes to sleep, takes breakfast with the family in the morning, rides away, and at. no time, so far as the evidence shows, attempts flight, or exhibits in any way the fear of being called to account for an infamous crime.
It is urged that the fact that the illicit intercourse is. admitted by the defendant is corroboration of the testimony of the prosecuting witness. We do not think so. Whether it was forcibly and without her consent is the. precise issue and the only issue in the case. A confession ■of intercourse without force, and with her consent, is not. corroboration of the charge that it was forcibly and without her consent.
Where the element of putting in fear is absent (and the. prosecutrix in this case testifies that she was not afraid of the defendant), the authorities are all to the effect that the resistance of the woman must be to the utmost of her power. This is a question of the sufficiency of the evi-*83deuce to establish that fact, and it must be considered, as in any other case, in the light of the surrounding circumstances. Those which are uniformly recognized as pointing to the use of force, and in most cases essential to establish that there was no consent whatever by the woman, are conspicuous by their absence. The prosecu-trix was not marked or bruised or her clothing torn. Several witnesses testify that her reputation for chastity was bad. There is nothing to indicate the breaking of the door as claimed, or the noise, outcries, disorder, and confusion that would naturally result from the struggle of a strong woman to save herself from outrage. She parted upon friendly terms with the ravisher, and there is nothing to indicate that her complacency was the result of fear. She did not promptly complain of the outrage upon her, and the conduct of the defendant did not indicate that he anticipated trouble.
Upon the other hand the surrounding facts as detailed by the prosecutrix are consistent with the claim of the defendant, and tend to corroborate it. It would be a strange reversal of the principle that the State must clearly establish its case, to hold that the unsupported testimony of the prosecutrix must prevail against the testimony of the defendant, which is in some degree corroborated.
The evidence is insufficient to sustain the verdict. It is unnecessary to consider the other assignments of error. The judgment will be reversed and the case remanded for a new trial.

Reversed.

Conaway, C. J., and Pottee, J., concur.